EXHIBIT 21 Significant Subsidiaries The Company is including in the following list legal entities and divisional, branch office or significant office locations including, among them, all significant subsidiaries. The jurisdiction of incorporation is indicated next to each such legal entity. World Headquarters International Rectifier Corporation (Delaware, USA) 101 N. Sepulveda Blvd. El Segundo, California 90245 Phone: (310)726-8000 Fax: (310)322-3332 Internet: www.irf.com North American Operations International Rectifier Corporation (Delaware, USA) 41915 Business Park Drive Temecula, California 92590 Phone: (909)676-7500 Fax: (909)676-9154 Rectificadores Internacionales,S.A. de C.V. (Mexico) Prolongacion Ave. Los Cabos No.9234 Parque Industrial Pacifico II C.P. 22709 Tijuana, Baja California, Mexico Phone: (++) 52 66 26 08 04 Fax: (++) 52 66 26 01 02 International Rectifier HiRel ProductsLLC (Delaware, USA) 205 Crawford Street Leominster, Massachusetts 01453 Phone: (978)534-5776 Fax: (978)537-4246 International Rectifier, HiRel Products, Inc. (Delaware, USA) 2520 Junction Avenue, San Jose, California 95134 Phone: (408)434-5000 Fax: (408)434-5230 IR Epi Services,Inc. (Delaware, USA) 550 West Juanita Mesa, Arizona 85210 Phone: (480)668-4000 Fax: (480)464-7421 European Operations International Rectifier Company (Great Britain) Ltd. Omnibus Building Reigate, Surrey, RH2 72P, United Kingdom Phone: (++) 44 (0) 1737227200 Fax: (++) 44 (0) `737227201 IR Newport Limited (England and Wales) Cardiff Road Newport, Wales NP108YJ, United Kingdom Phone: (++) 49 1633810121 Fax: (++) 49 1633810820 Branch Office—Finland Mikkelankallio 3 FIN-02770 ESPOO Phone: (++) 155 Fax: (++) Branch Office—France Immeuble Zeta B 3 Avenue de Canada BLP8177 91974 Courtaboeuf Cedex, France Phone: (++) 33 1 64 86 49 50 Fax: (++) 33 1 64 86 49 70 IR Denmark ApS (Denmark) Literbuen 10 C 2740 Skovlunde, Denmark Phone: (++) 45 45 28 06 96 Fax: (++) 45 45 28 19 96 International RectifierGmbH (Germany) Frankfurter Strasse 227 D-63263 Neu-Isenburg Germany Phone: (++) 49 6102884400 Fax: (++) 49 6102884433 IR International Holdings,Inc. (Delaware, USA) Branch Office—Moscow, Russia Room325 Semenovsky per. 15 Moscow, 105023, Russia Phone: (++) 7095360 5735 Fax: (++) 7095964 9560 IR Pavia, LLC Via Trieste 25 Pavia, 27100 Italy Southern Zone Phone:(++) 33 16 486 4650 Southern Zone Fax: (++)33 16 486 4970 Asian Operations International Rectifier Japan Company,Ltd. (Japan) Sunshine 60 Building, 51stFloor 3-1-1, Higashi-Ikebukuro Toshima-Ku, Tokyo, 170-6051 Japan Phone: (++) 81 3 3983 0641 Fax: (++) 81 3 3983 5956 Branch Office—Osaka, Japan Kazu IT Bldg., 4th Floor 2-10-27 Minami-Semba Chuo-Ku, Osaka-Shi, Osaka 542-0081 Phone: (++) 81 6 6258 7560 Fax: (++) 81 6 6258 7561 Branch Office—Nagoya, Japan Meitetsu Kanayama Daiichi Bldg. 5F 25-1 Namiyose-cho Atsuta-ku Nagoya-shi, Aichi 456-0003 Tel: (++)81 52 871 0570 Fax: (++)81 52 871 0576 Shanghai International Rectifier Trading,Ltd. (China) 231 Fu Te Road North Waigaoqiao Free Trade Zone Pudong, Shanghai, 200231, P.R. China Phone: (++) 86 21 5866 6060 Fax: (++) 86 21 5866 1654 Shanghai International Rectifier Trading Ltd. - Xi’an Branch (China) Building B #106, 38 GaoXin Road Hi-tech Industrial Development Zone, Xi’an 71075, China Tel: ++86 29 6890 2929 Fax: ++86 29 6890 2929 IR International Holdings,Inc. (Delaware, USA) Beijing Representative Office Canway Building, Suite710 66 Nan Li Shi Road, Xi Cheng District Beijing, 100045, P.R. China Phone: (++) 86 10 6803 8195 Fax: (++) 86 10 6803 8194 IR International Holdings,Inc. (Delaware, USA) Shenzhen Representative Office Unit 02-04, 15/F Modern International Building No. 3038 Jintian Rd., Futian District Shenzhen, 518048, China Phone: (++) 86 Fax: (++) 86 IR International Holdings,Inc. (Delaware, USA) Shanghai Representative Office Unit A-B, 10th Floor, Xinmei Union Square 999 Pudong South Road Shanghai, 200120, China Phone: (++) 86 21 6887 7600 Fax: (++) 86 21 5877 3880 IR International Holdings, Inc. (Delaware, USA) Taiwan Representative Office 22F, Suite A, 105, Section 2, Tun Hwa South Road, Taipei, 10682, Taiwan Phone: (++) Fax: (++) International Rectifier Southeast Asia Pte Ltd International Rectifier- Phils Unit 2008, 20F Strata 100 Bldg F. Ortigas Jr Road Ortigas Center, Pasig City 1605 Tel: Fax: Xi’an IR-PERI Power Co.Ltd. (China) #94 Zhu Que Street Xian, Shaanxi Province, 710061, P.R. China Phone: (++) 86 29521 5895 Fax: (++) 86 29521 5896 International Rectifier Korea (Korea) 9F Dukmyung Bldg. 170-9 Samsung-Dong, Kangnam-Gu, Seoul, 135-741 Korea Phone: (++) 82 2557 7613 Fax: (++) 82 2557 7617 International Rectifier Southeast Asia Pte.Ltd. (Singapore) 23 Serangoon North Avenue 5 #03-00 BTH Centre Singapore 554530 Phone: (++) 656506 2000 Fax: (++) 656506 2099 International Rectifier Hong Kong,Ltd. (Hong Kong) Unit 308, New East Ocean Centre No.9 Science Museum Road Tsimshatsui East, Kowloon Hong Kong Phone: (++) Fax: (++) International Rectifier India International Rectifier Corporation, India Liaison office No. 407, Prestige Centre Point, Cunningham Rd. Bangalore 560052, India Tel: ++91 80 4114 2644/2645 Fax: ++91 80 4114 2643 International Rectifier India IR International Holding Inc. #213, Ansal Tower #38, Nehru Place New Delhi - 110019 Tel: ++91 11 2646 3685/3686 Fax: ++91 11 2646 3687
